PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/848,390
Filing Date: 9 Sep 2015
Appellant(s): LI et al.



__________________
James E. Becker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jan. 19, 2021 along with remarks received on Feb. 9, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated April 21, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The provisional rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of copending Application No. 16/283,028 is withdrawn in light of the Applicant’s abandonment of the copending application on Jan. 22, 2021.

	REJECTION UNDER APPEAL
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (Theor. Appl. Genet. (2010) 121: pp. 205-227), further in view of Brenner et al. (Pat. No.: US 6,765,132 B1 Jul. 20, 2004), and further in view of Crane et al (US Patent No. 6,504,084; issued on Jan. 7, 2003).  
The claims are drawn to a recombinant DNA construct comprising a polynucleotide operably linked to at least one heterologous regulatory sequence, wherein said polynucleotide encodes a polypeptide capable of conferring or enhancing resistance to northern leaf blight, wherein the polypeptide has an amino acid sequence of at least 95% sequence identity to SEQ ID NO: 95 or 97, or wherein said polynucleotide comprises SEQ ID NOs: 94 or 96; and maize cells, seeds and plants comprising the polynucleotide, and methods that utilize said construct. 
Chung et al author an article assessing the characterization and fine-mapping of a resistance locus for northern leaf blight (NLB) in maize bin 8.06.  Chung et al teach that “[i]n diverse biparental populations, a number of NLB  quantitative trait loci (QTL) as well as two major gene loci, Ht2 and Htn1 have been mapped to bin 8.05–8.06.” (At p. 207, left col., second paragraph).  Chung et al teach the location and identification of 15 SSR markers that localize and identify the NLB QTL across bins 8.05-8.06. (At p. 213, laid the foundation for positional cloning of resistance genes underlying bin 8.06 of maize. (p. 207, right col., middle paragraph – bold added for emphasis).  
Chung et al do not teach the amino acid sequences of SEQ ID NOs: 95 or 97 or the nucleic acid sequences of SEQ ID NOs: 94 or 96, nor do they teach operably linking a heterologous regulatory sequence to the claimed polynucleotide, nor do they teach processes for producing a maize plant with the claimed polynucleotide via transformation and processes for altering expression of a protein conferring resistance to northern leaf blight (NLB) by transforming a plant with a polynucleotide capable of expression of the protein, nor do Chung et al teach the structure of the gene.
Brenner et al teach inbred maize plant PH26N that inherently comprises a gene encoding SEQ ID NO: 97 that confers resistance to northern leaf blight (see discussion below). 
Crane et al teach identifying a new resistance gene (NPR1) from maize (see entire document), and generating a construct comprising the NPR1 coding sequence operably linked to the Zea mays ubiquitin promoter (see column 47, lines 10-20) and inserting this construct into immature maize embryos (see column 47).  They claim a method of increasing disease resistance in a plant by introducing an expression cassette encoding 
As set forth above, the specification states that SEQ ID NOs 95 and 97 are the amino acid sequences encoded by the NLB18 cDNA sequences from PH99N and PH26N, respectively, and SEQ ID NOs: 94 and 96 are the cDNA sequences. (p. 12 of the specification).  NOTE: the instant rejection is directed to the gene from PH26N which encodes SEQ ID NO: 97, only; the Examiner did not examine SEQ ID NO: 95 separately.
The specification then states that a BAC library was created from maize line PH26N (p. 75 of the specification), where two predicted tandem protein kinase like candidate genes NLB 17 and NLB 18 were contained within the PH26N BAC (see annotated FIG. 2).  This region is referred to as the Htn1 QTL interval.
As set forth above, Brenner et al teach inbred maize line designated PH26N.  In one aspect of the patent, Brenner et al teach that maize line PH26N possesses a high degree of resistance to northern leaf blight, a score of 8 on a scale of 1-9, 9 being the most resistant (Table 1, section 9).  Thus, not only does the maize line possess a high degree of resistance to northern leaf blight, but it also possesses the necessary genetic basis needed for cloning of the locus responsible for the resistance.
As set forth above, taken with the evidence of the instant specification and the information provided in the cited patent, one having ordinary skill in the art can extrapolate that this maize line inherently possesses an allele (polynucleotide) comprising a nucleotide sequence encoding a polypeptide capable of conferring or enhancing resistance to northern leaf blight, wherein the polypeptide has an amino acid sequence of SEQ ID NO: 97.  This is evident as the specification states that SEQ ID NO 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the starting material of PH26N, as taught by Brenner et al, as means to clone the HTN1 gene encoding a kinase that confers resistance to northern leaf blight, as suggested by Chung et al. One having ordinary skill in the art would have been motivated to use maize line PH26N as this line is known in the art to possess a high degree of resistance to northern leaf blight. One having ordinary skill in the art would have had a reasonable expectation of success of doing so, given the knowledge of the specific location of the locus, as taught by Chung et al, and the result would have been the isolation and cloning of a polynucleotide encoding the instant SEQ ID NO: 97.
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to isolate and clone the cDNA encoding the resistance gene (NLB18), as discussed above, and it would have been obvious to operably link this cDNA to a plant promoter, such as the ubiquitin promoter taught by Crane et al.  The resulting cDNA would have comprised the instant SEQ ID NO: 96 and encoded the instant SEQ ID NO: 97, as evidenced by the instant specification (see page 12).   It would have also been obvious to generate transgenic maize plants expressing the NLB18 cDNA, analogous to the plants expressing the maize NPR1 cDNA that were taught and claimed by Crane et al.  One would have been motivated to do so because the HTN1 locus has been shown to display incomplete dominance, thus one would recognize that increased dosage of the gene is likely to lead to a more resistant phenotype, and 
Accordingly, given the rationale set forth above, it would be within the reach of a skilled molecular biologist to isolate and clone the HTN1 locus from PH26N for use as a construct which could ultimately be used in a transformation technique to produce a plant (including a maize plant) with increased northern leaf blight resistance or for use as means of increasing expression of a protein responsible for increased northern leaf blight resistance.

(2) Response to Argument

Declaration of Dr. Bailin Li Received on Aug. 20, 2019
	Much of the arguments in the Appeal Brief are directed to arguments found in the Li Declaration, therefore, the Examiner will address the Declaration in its entirety here:
	The Examiner must consider the probative value of the objective evidence and weigh such evidence against the evidence supporting the prime facie case (see MPEP 716.01(c) and (d)).
	In assessing the probative value of an expert opinion, the examiner must consider 1) the nature of the matter sought to be established, 
2) the strength of any opposing evidence, 
3) the interest of the expert in the outcome of the case, and 
4) the presence or absence of factual support for the opinion.
	The Examiner addressed the Declaration in its entirety earlier in prosecution, and it is pasted, below, for completeness.  The only item from the four set forth in the 
The other points are addressed below:
Dr. Li states that the fact that in 2010 neither of the two QTLs (Ht2 and Htn1) had been fine mapped or causal genes identified was, in his opinion, due to the complexity of the maize genome and the difficulties of performing fine mapping and map-based cloning in maize (see part 6 of the declaration received on Aug. 20, 2019).  
	This is not persuasive, however, because others have proven success with such map-based cloning in maize despite the complexity of the genome (see, for example, Zheng et al (Nature Genetics (2008) Vol. 40; pp. 367-372).
He states that for the two protein kinase-like genes Chung et al have identified as candidate resistance genes, one is completely missing in the database cited, and the other was partial and mis-annotated in the B73 v2 reference genome (see part 9 of the declaration). 
The Examiner did a google search for GRMZM2G135202 and GRMZM2G164612, and the following website was found:
http://ftp.maizesequence.org/release-3b.50/evidence_genes_fpc_mappings.txt;
an electronic search for these terms identified the following entries:

    PNG
    media_image2.png
    120
    638
    media_image2.png
    Greyscale

2008) pp. 1-44).
Dr. Li states that the genomic sequences for the causal genes identified in PH26N and PH99N are 9.6kb and 60.9 kb in length, respectively, therefore, there was no reasonable expectation of success to determine the sequences and structures simply by PCR with the B73 candidate gene sequences described by Chung et al (see part 10 of the declaration).  This is not persuasive, however, because Chung et al specifically state that “In light of the potential non-homologies between DK888 and B73 alleles at qNLB8.06, alternatives to candidate gene anaylsis, such as chromosome walking or construction of a BAC library of qNLB8.06, may be required.”, and they also mention that association analysis of candidate genes will be tested in a set of diverse maize lines which has been evaluated over three years for resistance to NLB (see last paragraph on page 224).  For this reason, it is clear Chung et al did not expect to rely solely on PCR with B73 candidate gene sequences.
Dr. Li states that the instant inventors considered it too risky to rely on the candidate gene information described in Chung et al to obtain the resistance genes from PH26N and PH99N because the closest two flanking markers described in Chung’s paper are on two separate contigs, indicating that there is not contiguous sequence coverage for the QTL interval, therefore, they would not know what sequences and genes are missing, and they would not know if there are extra candidate resistance genes in the QTL interval in PH26N and PH99N when compared with B73, and they had no confidence in obtaining the full-length gene sequence with PCR amplification (see part 11 of the declaration).  This is not persuasive, however, because Chung et al provided 
Dr. Li states that due to major structural variations prevalent in maize genomes, they chose to take a time-consuming approach for isolating the resistance genes from PH26N and PH99N by making BAC libraries from both genomes and screening the libraries (see part 12 of the declaration).  This is not a new approach, however, as evidenced by Zheng et al who teach that they used a combination of back-crossing to obtain nearly isogenic lines (NILs) and also screening BAC clones from these lines to isolate the gene associated with the QTL they were studying in maize (see pages 367-368).  Therefore, this approach is well within the scope of one of ordinary skill in the art.
Dr. Li states that map-based cloning of a maize disease resistance QTL is not trivial, and only 4 maize disease QTL were reported as of 2017 (see part 13 of the response).  This is not persuasive, however, because an invention need not be trivial to be obvious, and given the teachings of Chung et al which had narrowed down the resistance allele to a specific genomic region that was a manageable size, it would have been obvious to continue their work using maize inbreds known to be resistant to Northern Leaf Blight, such as PH26N.
Dr. Li gives several examples to demonstrate that it takes a long time to go from fine mapping of a QTL to identifying and cloning the gene (see part 14 of the declaration), and he states that all of the published maize disease QTL cloning examples identified the causal genes from resistance donors demonstrating that there is a consensus among scientists in the field that obtaining genomic sequences from the resistance donors is essential for maize QTL cloning (see part 15 of the declaration).  The 
Dr. Li asserts that post-filing work by Hurni et al demonstrates further non-obviousness because they also made a BAC library and screened it to identify candidate genes (see part 16 of the response).  This is not persuasive, however, because Chung et al specifically suggest making BAC libraries or performing chromosome walking (see last paragraph on page 224), therefore, this approach is not non-obvious.  Furthermore, the claims are not directed to a method of isolating the resistance gene, they are, rather, directed to recombinant constructs comprising the resistance gene, therefore, this is arguing a limitation that is not in the claims.
Dr. Li concludes that the identification of the causal resistance genes from PH26N and PH99N was a complicated endeavor and states that he believes one of skill in the art could not achieve the claimed subject matter easily and would not have had a reasonable expectation of success with the candidate gene information provided in Chung et al (see part 17 of the declaration).  This is not persuasive, however, because there is no requirement that an invention will be achieved “easily” to be considered obvious, and Chung et al clearly suggest multiple different approaches to isolating the resistance allele, including making BAC libraries and performing chromosome walking.  The techniques and approaches for isolating a gene once it has been fine mapped were 
ARGUMENTS:
The Appellant argues that Chung et al do not teach the recited sequences or the structure of the gene, and that none of Chung, Brenner, or Crane either individually or in combination render obvious a recombinant DNA construct comprising a polynucleotide operably linked to a heterologous regulatory sequence and encoding a polypeptide having an amino acid sequence of SEQ ID NOs: 95 or 97 that confers resistance to Norther Leaf Blight (NLB) (see page 5 of Appeal Brief).  
This is not persuasive, however, because Chung et al teach mapping of an NLB QTL, Brenner et al teach the maize variety PH26N which inherently comprises a gene encoding SEQ ID NO: 97, and Crane et al teach operably linking a heterologous promoter to a cDNA encoding a resistance gene and generating transgenic maize plants expressing the resistance gene; therefore, the combination of references does, in fact, teach all of the elements recited in the instant claims other than the recited amino acid sequence (SEQ ID NO: 97) which is inherent to maize variety PH26N.

There was a suggestions and motivation in the references along with the knowledge of a person of ordinary skill in the art to modify the reference and combine the references’ teachings
	The Appellant argues that there was no suggestion to motivate one of ordinary skill in the art to modify or combine the references’ teachings in an attempt to reach the claimed subject matter, because Chung did not provide any guidance for a polypeptide 
	This is not persuasive, however, because Chung et al clearly suggest that their mapping data can be used as the foundation for positional cloning of resistance genes.  This is a very clear suggestion to identify resistance genes at the particular locus that they had mapped.  Brenner et al clearly teach strong resistance to NLB in maize variety PH26N, therefore, the ordinary artisan would have been motivated to use PH26N as a potential source for a resistance gene, and the amino acid sequence of SEQ ID NO: 97 would have naturally flowed from following the suggestion of Chung et al to identify a resistance gene at the locus they had mapped and using PH26N as the source plant for the resistance gene.

There was a reasonable expectation of success
	The Appellant argues that one of ordinary skill in the art, based upon the teachings of Chung in view of Brenner further in view of Crane, would not have had a reasonable expectation for arriving at a polypeptide capable of conferring or enhancing resistance to NLB and having an amino acid sequence of SEQ ID NOs: 95 or 97, because no causal gene was identified (see page 7 of the Appeal Brief).
	This is not persuasive, however, because the expectation for success that one of ordinary skill in the art would have had, is the expectation to succeed in isolating, cloning, and sequencing a NLB-resistance allele from PH26N using the mapping information taught by Chung et al and the NLB-resistant maize plant taught by Brenner et al.  One of ordinary skill in the art need not have had any expectation about the amino acid sequence of the polypeptide because that exact sequence would naturally flow from 
	The Appellant argues that the Declaration of Dr. Bailin Li, submitted on Aug. 20, 2019, asserts that obtaining the claimed sequences required further experimentations that are not rendered obvious by Chung, Brenner, and Crane with a reasonable expectation of success (see page 7 of the Appeal Brief).  This is not persuasive, however, because this is directed to the methods that were utilized to isolate the gene encoding the NLB resistance polypeptide; and the claims are not directed to the methods for obtaining the gene, rather they are directed to constructs utilizing the sequence.  The Examiner has already responded to all the points in the declaration in detail, see, above. 

The prior art references teach or suggest all of the claim limitations other than the amino acid sequence of the polypeptide that was inherently comprised within maize variety PH26N which was taught in the prior art
	The Appellant argues that because the references do not teach or suggest each of the claimed elements, in particular the amino acid sequence of SEQ ID NO: 95 or 97, then the finding of obviousness fails (see last paragraph on page 7 of the Appeal Brief).
This is not persuasive, however, because the rejection is based upon the fact that the amino acid sequence of SEQ ID NO: 97 is INHERENT to PH26N where it is encoded by the NLB18 resistance gene comprised within maize variety PH26N.  Therefore, even though PH26N had no genomic sequencing available, the region containing the resistance allele had been mapped, and it was well within the scope of the ordinary artisan to obtain the sequence.  See In re Kubin, 561 F3d 1351, 90 USPQ2d 1417, 2008-1184, Federal Circuit 2009, where the court stated “The record in this case shows that 

Chung does not render obvious 
a polypeptide as set forth in SEQ ID NOs: 95 or 97
	The Appellant argues that Chung does not teach the sequence nor do they teach a process for transforming a maize plant with a polynucleotide capable of expressing the protein (see page 8 of the Appeal Brief).  The Examiner agrees, however, this is an attack on the references individually rather than considering the combination, and therefore it is not persuasive.
	
Chung in view of Brenner does not disclose the claimed composition
	The Appellant argues that even if one assumes that a person of ordinary skill in the art is motivated to combine Chung et al and Brenner et al, there would not have been a reasonable expectation of success, and they point out that knowledge of the goal does not render its achievement obvious (see page 9 of the Appeal Brief).  
This is not persuasive, however, because the Examiner has set forth rationale for using maize variety PH26N as a source for an NLB resistance gene, Chung et al have suggested a mapped location for isolating such a gene, and Crane et al provide an example of success in isolating and cloning a resistance gene and using it to generate an expression cassette and make transgenic plants expressing the resistance gene.  The combination of references, therefore, provides the motivation and the expectation of success.  The Examiner provided even another example of success in response to the 
	The Appellant argues that where a skilled artisan merely pursues known options from a finite number of identified, predictable solutions, the resulting invention is obvious; however, they assert that the Office Action presented no finite number of identified, predictable solutions; and they equate the rejection to throwing metaphorical darts at a board in hopes of arriving at a successful result (see last paragraph on page 9 and first paragraph on page 10 of the Appeal Brief).  
	This is not persuasive, however, because the Examiner has provided very specific rationale for choosing maize variety PH26N as a source for a NLB  resistance gene, because Brenner et al teach that it has a very high degree of NLB resistance; rating an 8 for resistance on a scale of 1-9 with 9 being the highest.  This is not equivalent to throwing darts at a board, rather it is combining references that have specific teachings that would have led one of ordinary skill in the art to arrive at this combination.
	The Appellant argues that the Office Action presents two prior art references that each teach an invention that is tangentially related to, but distinct and separate from, the claims as presented; and they assert that the Office Action relies on hindsight for the rejection (see page 10 of the Appeal Brief).  

	The Appellant argues that the Office Action merely provided a QTL, which is made up of a multitude of genes, the number of which is unknown to one of skill in the art, and a plant, which contains thousands of genes, and there are literally millions of potential combinations to throw metaphorical darts at before coming to the invention as claimed (see page 10 of the Appeal Brief).
	This is not persuasive, however, because Chung et al had narrowed the interval for the candidate resistance genes down to the area of the two identified loci contained in two known prior art contigs.  Because this interval has been identified there were not thousands of candidate genes, and certainly not “multitudes” of candidate genes.  One of ordinary skill in the art would need only to follow the suggestions of Chung et al to potentially make BAC libraries and/or perform chromosome walking in the region they had identified.

The rejections are not based on mere conclusory statements
	The Appellant argues that the Examiner relied upon mere conclusory statements rather than providing an explicit analysis including rational underpinning to support the legal conclusion of obviousness, and the Appellant pointed out several places where the Examiner wrote “would have been” or “would be” to support their assertion regarding conclusory statements (see page 11 of the Appeal Brief).  
	This is not persuasive, however, because the Examiner provided analysis and reasoned logic for arriving at those statements.  The fact that the Examiner concluded 

Isolating the NLB resistance gene from PH26N at the locus taught by Chung would have been obvious and would have necessarily arrived at a gene encoding the protein of SEQ ID NO: 97
	The Appellant argues that no disclosure in either Chung, Brenner, or Crane enables one of ordinary skill in the art to make and use a polypeptide capable of conferring or enhancing resistance to NLB, wherein the polypeptide has an amino acid sequence of SEQ ID NOs: 95 or 97 nor do the references provide a reasonable expectation of success, and they point to the Li Declaration (see page 12 of the Appeal Brief).  
	This is not persuasive, however, because it is repeating the argument that because the sequence that is inherently comprised within maize variety PH26N was not previously known, then it cannot be obvious.  The Examiner has already addressed this argument.  There was ample motivation to isolate, clone, and sequence the gene contained within the PH26N genome at the locus taught by Chung et al to arrive at a NLB resistance gene, and there was ample motivation to use such a gene to generate transgenic plants having improved resistance/tolerance to NLB using techniques taught by Crane et al.

	This is not persuasive, however, because there is no requirement that the Examiner provide multiple evidentiary references; a single evidentiary reference should suffice. The Examiner also pointed to Chung et al who clearly suggest using their mapping information to pursue positional cloning of the resistance genes, and the Examiner provided the example of Zheng et al who teach a cloned maize gene, and both Zheng et al and Chung et al suggest making a BAC library or doing genome walking to isolate the desired gene.  This establishes that this approach was available and was being used by ordinary artisans in order to isolate and clone target genes via positional cloning.
	The Appellant repeats arguments specific to the Li Declaration that the Examiner has already addressed, see above.

Chung et al in view of Brenner et al and further in view of Crane et al render the instant claims unpatentable due to obviousness
	The Appellant argues that Crane et al do not fill in the missing teachings of Chung and Brenner because Crane does not provide any guidance to modify a polypeptide capable of conferring or enhancing resistance to NLB, wherein the polypeptide has an amino acid sequence of SEQ ID NOs: 95 or 97 (see pages 15-16 of the Appeal Brief).  
	This is not persuasive, however, because Crane et al were relied upon for teaching the construction of an expression cassette comprising a heterologous regulatory 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662    
                                                                                                                                                                                                    
Conferees:
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662 
                                                                                                                                                                                                       
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.